Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 08/19/2021, with respect to claim(s) 1, 4 and 5 have been fully considered but they are not persuasive. Applicant asserts that the office action merely provides a conclusory statement and rejects claims 1, 4, and 5 only peripherally and without any explanation of the underlying rationale. Examiner respectfully disagrees. The office action recites, “to acquire the most relevant features sets”. Even though it is not written in high level, acquiring “the most relevant features sets” is deemed one of the exemplary rationales of obviousness, (A) Combining prior art elements according to known methods to yield predictable results. Note that the high relevancy of feature sets yields improving the accuracy of the learning model (Yates [0059] “the features being variables deemed potentially relevant to the generation of the combination score.” [0061] “The combination score generator 250 applies the machine learning model to the feature vectors of the validation set to quantify the accuracy of the model.”) Thus, the examiner’s rejections are reasonable and proper.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  “The system of claim 2” should read “The system of claim 1”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a graph module …”, “a hotfile module …” and “a hotfile propagation engine …” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

 Claims 1, 3-8, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2018/0330258 A1) in view of Ranjan et al. (US 8,762,298 B1) in view of Vlasselaer et al. (GOTCHA! Network-based Fraud Detection for Social Security Fraud) and further in view of Yates et al. (US 2018/0150572 A1).
Regarding Claim 1
 	Harris teaches
A system comprising:  a machine learning engine comprising a machine learning model trained using historical transaction data to identify a known pattern. (Harris [0005] “For example, a method can comprise receiving updated data of an information space that includes a graph of nodes having a defined topology, the updated data including historical data of requests to the artificial intelligence model and output results associated with the requests, wherein different categories of input data corresponds to different input nodes of the graph.”; [0032] “An artificial intelligence model may make predictions about the information space using a learning algorithm that evaluates the position and connectivity of the nodes in a graph and recognizes patterns.”);
a graph module configured to store and update a graph with incoming transaction data, the graph comprising nodes and edges, wherein each node corresponds to an entity type, and wherein each edge represents a relationship between two nodes (The element is interpreted under 35 U.S.C. 112(f) as the graph module of the heat detection system which includes a hardware processor and a memory as described in paragraph [0030] of the present application, with the machine learning algorithm described in the specification that causes the processor and the memory to perform the claimed function.)(Harris teaches a processor and a memory which enable updating edge connection in the autonomous learning system using path optimization algorithm; [0005];  [Abstract] “The method may further comprise updating edge connections between the nodes of the graph by performing path optimizations”, [0024] “The term “node” may refer to a discrete data point representing specified information. Nodes may be connected to one another in a topological graph by edges, which may be assigned a value known as an edge weight in order to describe the connection strength between the two nodes.”, [0031] “The information space may be represented as a topological graph of nodes connected by edges, which can have assigned weight, distance, or cost.”, [0047] “The nodes connected to the transaction may further be connected to other nodes by other edges, such as nodes representing a user age, a user gender, a merchant type, a merchant location, etc.”; “a user age, a user gender ..” reads on “entity type”) 
a hotfile module configured to assign one or more functions to each node in the graph; and (The element is interpreted under 35 U.S.C. 112(f) as the hotfile module of the heat detection system which includes a hardware processor and a memory as described in paragraph [0030] of the present application, with the machine learning algorithm described in the specification that causes the processor and the memory to perform the claimed function.) (Harris teaches a processor and a memory which enable assigning functions to each node in the autonomous learning system using ant colony optimization algorithm; [0064]; Harris [0025] “A “feature” may refer to a specific set of data to be used in training a machine learning model. An input feature may be data that is compiled and expressed in a form that may be accepted and used to train an artificial intelligence model as useful information for making predictions.”; “input feature” reads on “function” and [Fig. 11] discloses the input feature module which corresponds to hotfile module)
a hotfile propagation engine programmed to perform functions comprising: 
a hardware processor and a memory as described in paragraph [0030] of the present application, with the machine learning algorithm described in the specification that causes the processor and the memory to perform the claimed function.) (Harris teaches a processor and a memory which enable detecting the known pattern in the autonomous learning system using path optimization algorithm; [0005]Harris [0005] “… the method may also include grouping input nodes to identify candidate input features to the artificial intelligence model”; “candidate input features” reads on “the known pattern”)
- a feature vector, wherein the machine learning engine is configured to minimize a loss function based on an objective function using the feature vector. (Harris [0118] “In one embodiment, vectors determined based on the presence of new or novel information may adjust the cost function in relation to the similarity between an agent's node and the node from which the novel information is coming from. … The agent may then perform a multi-node jump, therefore reducing the cost of a given path”; “vectors determined based on the presence of new or novel information” reads on “feature vectors”; “the cost function” reads on “loss function based on an objective function”; “reducing the cost” reads on “minimized a loss function”; note that cost function, loss function and objective function are synonyms in machine learning; )
Harris does not distinctly disclose:
labeling the incoming transaction data by integrating a first node corresponding to the incoming transaction data into the graph and by inserting an edge linking the first node with an 
restricting one or more nodes in the graph based on the heat of the first node.
However, Ranjan teaches:
labeling the incoming transaction data by integrating a first node corresponding to the incoming transaction data into the graph and by inserting an edge linking the first node with an existing node in the graph, wherein the first node is an entity type based on the incoming transaction data (Ranjan [9:49-53] “the malicious node classification tool (120) includes the online classifier (126) that is configured to assign a label to each data unit in the real-time network data (131) by applying the classification model to the feature values”, [13:41-49] “In Step 206, the real-time network data is analyzed based on the same pre-determined heuristic used in Step 202 above to determine values of the feature for data units of the real time network data. As described above, the data units in the real-time network data may include IP addresses and domain names while the feature of each data unit may be extracted from an IP-IP graph or an IP-domain name graph constructed from the real-time network data. In particular, the IP-IP graph or the IP-domain name graph may be the same types of graph described in Step 202.”, [19:12-16] “As the network evolves due to new clients visiting new Websites resulting in new links (or edges) being established among the existing nodes in the connectivity graph”; IP and IP-domain name reads on “entity type” and constructing graph implies that it inserts links between nodes.)
restricting one or more nodes in the graph based on the heat of the first node (Ranjan [5:63-67] “In one or more embodiments, certain device(s) (e.g., DNS filters (115)) within the computer network (110) may be configured to sanction (e.g., passing or blocking) network traffic (e.g., DNS queries, not shown) based on information from the malicious node classification tool (120)”; “blocking” reads on “restricting” and malicious node classification tool detects the risky node)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris with labeling function of Ranjan to achieve efficient classification and deliver higher performance in detecting a risk of fraud (Ranjan [Column 4]) 
Harris and Ranjan do not distinctly disclose:
spreading heat from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node;
fading the heat of the first node based on one or more conditions; and
However, Vlasselaer teaches:
spreading heat from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node (Vlasselaer [3.3] “The bipartite graph allow to spread fraudulent influence through the network and define an exposure score for each company and resource. As such, each company can be analyzed based on its own exposure score and the links to high- and low-risk resources. … In general, the Personalized PageRank algorithm computes an exposure score for each node which depends on (a) the exposure scores of the node’s neighborhood”, [3.4] “We also derive the weighted mean of the first-order neighbors’ exposure scores, weighing the impact of each node’s exposure score by the edge weight.”; “fraudulent influence” is one of the “classification attribute” and reads on “heat”)
fading the heat of the first node based on one or more conditions; (Vlasselaer [3.2] “The value of the decay constant γ indicates the rate at which past information declines, and is chosen (by mutual agreement with the experts) such that only limited past information is taken into account”; “decay” reads on “fading”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris and Ranjan with influence propagation of Vlasselaer to get higher accuracy in calculating exposure score and more precise output for future fraud detection. (Vlasselaer [Section 1]) 
	Harris, Ranjan and Vlasselaer do not distinctly disclose 
- wherein the machine learning engine is configured to adjust the feature vector
However, Yates teaches
- wherein the machine learning engine is configured to adjust the feature vector by adding a feature to the feature vector ( [0082] “The model trainer 270 may test the addition and removal of each feature by training the predictive model 280 with the modified features and determining whether the output from the predictive model 280 is accurate (e.g., within an accuracy measure).”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include feature selection as taught by Yates to acquire the most  features being variables deemed potentially relevant to the generation of the combination score.” [0061] “The combination score generator 250 applies the machine learning model to the feature vectors of the validation set to quantify the accuracy of the model.”)

-Regarding Claim 3
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Ranjan further teaches
- wherein the feature vector comprises one or more of: a hardware identifier of a computing device that originated the incoming transaction data, a phone number of the computing device that originated the incoming transaction data, a unique identifier assigned to a cookie corresponding to the incoming transaction data, an email address, an email domain of the email address, a screen resolution of the computing device that originated the incoming transaction data, and an IP address of the computing device that originated the incoming transaction data (Ranjan [11:26-29] “In particular, IP addresses are associated with nodes in the network acting as Sources or destinations of the flows where a flow may link a client identified by an IP address and a server of a domain identified by a domain name”)

Regarding Claim 4
	Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Yates further teaches
Yates [0082] “The model trainer 270 may test the addition and removal of each feature by training the predictive model 280 with the modified features and determining whether the output from the predictive model 280 is accurate (e.g., within an accuracy measure).”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include feature selection as taught by Yates to acquire the most relevant feature sets thereby improving accuracy of the learning model. (Yates [0059] “the features being variables deemed potentially relevant to the generation of the combination score.” [0061] “The combination score generator 250 applies the machine learning model to the feature vectors of the validation set to quantify the accuracy of the model.”)

Regarding Claim 5
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Ranjan further teaches
- wherein the machine learning engine is programmed to perform steps comprising: 
detecting an emerging pattern between the first node in the graph and fraud; (Ranjan [3:15-18],“Accordingly, the outdegree of nodes in the connectivity graph (320) may be used in heuristics to identify bots during the supervised learning (404) and online classification (405).”; “bots” reads on “fraud”)
Vlasselaer further teaches
Vlasselaer [3.3] “The bipartite graph allow to spread fraudulent influence through the network and define an exposure score for each company and resource. As such, each company can be analyzed based on its own exposure score and the links to high- and low-risk resources. … In general, the Personalized PageRank algorithm computes an exposure score for each node which depends on (a) the exposure scores of the node’s neighborhood”, [3.4] “We also derive the weighted mean of the first-order neighbors’ exposure scores, weighing the impact of each node’s exposure score by the edge weight.”; The reference implies that the fraud updates the amount of heat.)
Yates further teaches
- adjusting a feature vector based on the emerging pattern (vector (Yates [0082] “The model trainer 270 may test the addition and removal of each feature by training the predictive model 280 with the modified features and determining whether the output from the predictive model 280 is accurate (e.g., within an accuracy measure).”)

Regarding Claim 6
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 5 as cited above and Ranjan further teaches
- wherein the first node corresponds to a customer entity type and the existing node in the graph corresponds to a device entity type (Ranjan [13:44-48] “As described above, the data units in the real-time network data may include IP addresses and domain names while the feature of each data unit may be extracted from an IP-IP graph or an IP-domain name graph constructed from the real-time network data.” ; The reference further teaches the first node corresponds to an entity type IP and the existing node corresponds to another entity type Domain name. The "customer" or "device" entity types are non-functional descriptive languages because they are merely labeling the entity types without further modifying any functional steps as claimed. Therefore, no patentable weight is given to the limitations "customer" or "device".)

Regarding Claim 7
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Ranjan further teaches
- wherein the first node comprises a confidence attribute, and the hotfile module is configured to update the confidence attribute of the first node based on the machine learning model. (Ranjan [5:14-19] “Accordingly, an IP address may be dynamically labeled as malicious (i.e., associated with a botnet as a bot or C&C server) or legitimate/non-malicious (i.e., not associated with a botnet) as it is observed for the first time in real-time network traffic data or as additional traffic data involving it is observed.”; “IP address” reads on “node” and malicious and legitimate/non-malicious reads on “confidence attribute”)

Regarding Claim 8
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Ranjan further teaches
Ranjan [5:14-19] “Accordingly, an IP address may be dynamically labeled as malicious (i.e., associated with a botnet as a bot or C&C server) or legitimate/non-malicious (i.e., not associated with a botnet) as it is observed for the first time in real-time network traffic data or as additional traffic data involving it is observed.”; “IP address” reads on “node” and malicious and legitimate/non-malicious reads on “confidence attribute”)

Regarding Claim 10
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Vlasselaer further teaches
-wherein the one or more conditions of the fading function comprise time and speed (Vlasselaer [3.2] “The strength of the relationship between a company and resource is exponentially weighted in time: wi,j = e-γh … with γ the decay constant r, and h the time passed since the resource was linked to the company, with h = 0 representing a current relationship. The value of the decay constant γ indicates the rate at which past information declines”; “decay” reads on “fading” and “rate” reads on “speed”)

Regarding Claim 11
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Ranjan further teaches

(Ranjan [11:40-46] “the historical network data is analyzed by (1) constructing a graph having nodes representing all IP addresses observed in the historical network data and edges representing communication between pairs of such IP addresses and (2) analyzing the graph to determine the values of the feature corresponding to the IP addresses.”; [8:27-34] “The storage repository (127) may be a data store (e.g., a database, a file system, one or more data structures configured in a memory, some other medium for storing data, or any suitable combination thereof), which may include information (e.g., historical network data (130), real-time network data (131), ground truth data set (133), machine learning based model (132), etc.) related to the malicious node classification.”; “historical network data” reads on “historical transaction data”)

Regarding Claim 12
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Harris further teaches
- further comprising: a user computing device that originated the incoming transaction data, wherein the user computing device is configured to receive user input through a graphical user interface of the user computing device then transmit the user input to the machine learning system; wherein the machine learning system comprises a supervised learning system that trains the machine learning model using the user input. (Harris [0023] “An involved device may be identified by an identification number and may further be associated with a user or entity. The user or entity may be associated with profile data regarding the user or entity's behavior and characteristics. The data may further be characterized as comprising input and output variables, which may be recorded and learned from in order to make predictions.”, [0058] “For example, first feature 301: ‘male, San Francisco, Shops at music store’, may be used as a feature for predicting a recommendation to be sent to a user device. The user device may be associated with information identified as first feature 301, and the AI model may generate a recommendation associated with first feature 301 and score the predictiveness of first feature 301 based on feedback from the user device (e.g. whether or not the recommendation was accepted by the user of the device).”; “recommendation to be sent to a user device” and “feedback from the user device” implies that it has a graphical user interface. “The data … may be learned …” implies that the user input will be sent to the machine learning system.)

Regarding Claim 13
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above and Harris further teaches
- wherein the machine learning engine comprises a hardware graphics processing unit configured to execute train the machine learning model. (Harris [0173] “the method of performing autonomous learning may be implemented on parallel processors and/or graphics processing units or GPUs.”)

Regarding Claim 14
Harris teaches
A method to automatically detect, label, spread, and fade heat in a graph stored in a graph module, wherein the graph module is communicatively coupled to a machine learning engine, a hotfile module, and a hotfile propagation engine, the method comprising: detecting in an incoming transaction data a known pattern identified by the machine learning engine (Harris [Abstract] “The method may further comprise updating edge connections between the nodes of the graph by performing path optimizations”, [0005] “… the method may also include grouping input nodes to identify candidate input features to the artificial intelligence model”; “candidate input features” reads on “the known pattern”) 
- minimizing, by the machine learning engine, a loss function based on an objective function using a feature vector. (Harris [0118] “In one embodiment, vectors determined based on the presence of new or novel information may adjust the cost function in relation to the similarity between an agent's node and the node from which the novel information is coming from. … The agent may then perform a multi-node jump, therefore reducing the cost of a given path”; “vectors determined based on the presence of new or novel information” reads on “feature vectors”; “the cost function” reads on “loss function based on an objective function”; “reducing the cost” reads on “minimized a loss function”; note that cost function, loss function and objective function are synonyms in machine learning; )
Harris does not distinctly disclose:
labeling the incoming transaction data by integrating a first node corresponding to the incoming transaction data into the graph and by inserting an edge linking the first node with an 
restricting one or more nodes in the graph based on the heat of the first node.
However, Ranjan teaches:
labeling the incoming transaction data by integrating a first node corresponding to the incoming transaction data into the graph and by inserting an edge linking the first node with an existing node in the graph, wherein the first node is an entity type based on the incoming transaction data (Ranjan [9:49-53] “the malicious node classification tool (120) includes the online classifier (126) that is configured to assign a label to each data unit in the real-time network data (131) by applying the classification model to the feature values”, [13:41-49] “In Step 206, the real-time network data is analyzed based on the same pre-determined heuristic used in Step 202 above to determine values of the feature for data units of the real time network data. As described above, the data units in the real-time network data may include IP addresses and domain names while the feature of each data unit may be extracted from an IP-IP graph or an IP-domain name graph constructed from the real-time network data. In particular, the IP-IP graph or the IP-domain name graph may be the same types of graph described in Step 202.”, [19:12-16] “As the network evolves due to new clients visiting new Websites resulting in new links (or edges) being established among the existing nodes in the connectivity graph”; IP and IP-domain name reads on “entity type” and constructing graph implies that it inserts links between nodes.)
restricting one or more nodes in the graph based on the heat of the first node (Ranjan [5:63-67] “In one or more embodiments, certain device(s) (e.g., DNS filters (115)) within the computer network (110) may be configured to sanction (e.g., passing or blocking) network traffic (e.g., DNS queries, not shown) based on information from the malicious node classification tool (120)”; “blocking” reads on “restricting” and malicious node classification tool detects the risky node)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris with labeling function of Ranjan to achieve efficient classification and deliver higher performance in detecting a risk of fraud. (Ranjan [Column 4]) 
Harris and Ranjan do not distinctly disclose:
spreading heat from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node;
However, Vlasselaer teaches:
spreading heat from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node (Vlasselaer [3.3] “The bipartite graph allow to spread fraudulent influence through the network and define an exposure score for each company and resource. As such, each company can be analyzed based on its own exposure score and the links to high- and low-risk resources. … In general, the Personalized PageRank algorithm computes an exposure score for each node which depends on (a) the exposure scores of the node’s neighborhood”, [3.4] “We also derive the weighted mean of the first-order neighbors’ exposure scores, weighing the impact of each node’s exposure score by the edge weight.”; “fraudulent influence” is one of the “classification attribute” and reads on “heat”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris and Ranjan with influence propagation of Vlasselaer to get higher accuracy in calculating exposure score and more precise output for future fraud detection. (Vlasselaer [3.3])
Harris, Ranjan and Vlasselaer do not distinctly disclose:
- adjusting, by the machine learning engine, the feature vector based on an emerging pattern detected in the incoming transaction data
	However, Yates teaches
- adjusting, by the machine learning engine, the feature vector based on an emerging pattern detected in the incoming transaction data (Yates [0082] “The model trainer 270 may test the addition and removal of each feature by training the predictive model 280 with the modified features and determining whether the output from the predictive model 280 is accurate (e.g., within an accuracy measure).”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include feature selection as taught by Yates to acquire the most relevant feature sets thereby improving accuracy of the learning model (Yates [0059] “the features being variables deemed potentially relevant to the generation of the combination score.” [0061] “The combination score generator 250 applies the machine learning model to the feature vectors of the validation set to quantify the accuracy of the model.”)

Regarding Claim 15
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 14 as cited above and Vlasselaer further teaches:
fading the heat of the first node based on one or more conditions; (Vlasselaer [3.2] “The value of the decay constant γ indicates the rate at which past information declines, and is chosen (by mutual agreement with the experts) such that only limited past information is taken into account”; “decay” reads on “fading”)

Regarding Claim 16
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 15 as cited above and Vlasselaer further teaches:
- wherein the one or more conditions of the fading comprises time and speed (Vlasselaer [3.2] “The strength of the relationship between a company and resource is exponentially weighted in time: wi,j = e-γh … with γ the decay constant r, and h the time passed since the resource was linked to the company, with h = 0 representing a current relationship. The value of the decay constant γ indicates the rate at which past information declines”; “decay” reads on “fading” and “rate” reads on “speed”)

Regarding Claim 19
Harris teaches
The distributed framework may comprise of a memory 1010, a central processing unit or CPU 1020, and a multi-core GPU 1030 comprising one or more processing cores such as core 1030 a and core 1030 b.”)
- detect, by the GPU, in an incoming transaction data a known pattern identified by the machine learning engine;(Harris [0005] “… the method may also include grouping input nodes to identify candidate input features to the artificial intelligence model”; “candidate input features” reads on “the known pattern”)
- minimize, by the GPU, a loss function based on an objective function using a feature vector. (Harris [0118] “In one embodiment, vectors determined based on the presence of new or novel information may adjust the cost function in relation to the similarity between an agent's node and the node from which the novel information is coming from. … The agent may then perform a multi-node jump, therefore reducing the cost of a given path”; “vectors determined based on the presence of new or novel information” reads on “feature vectors”; “the cost function” reads on “loss function based on an objective function”; “reducing the cost” reads on “minimized a loss function”; note that cost function, loss function and objective function are synonyms in machine learning; )
Harris does not distinctly disclose:
- label, by the GPU, the incoming transaction data by integrating a first node corresponding to the incoming transaction data into a graph and by inserting an edge linking the first node with an existing node in the graph, wherein the first node is an entity type based on the incoming 
- restrict one or more nodes in the graph based on the heat of the first node.
However, Ranjan teaches:
- label, by the GPU, the incoming transaction data by integrating a first node corresponding to the incoming transaction data into a graph and by inserting an edge linking the first node with an existing node in the graph, wherein the first node is an entity type based on the incoming transaction data, and wherein the graph comprising nodes and edges, wherein each node corresponds to an entity type, and wherein each edge represents a relationship between two nodes; (Ranjan [9:49-53] “the malicious node classification tool (120) includes the online classifier (126) that is configured to assign a label to each data unit in the real-time network data (131) by applying the classification model to the feature values”, [13:41-49] “In Step 206, the real-time network data is analyzed based on the same pre-determined heuristic used in Step 202 above to determine values of the feature for data units of the real time network data. As described above, the data units in the real-time network data may include IP addresses and domain names while the feature of each data unit may be extracted from an IP-IP graph or an IP-domain name graph constructed from the real-time network data. In particular, the IP-IP graph or the IP-domain name graph may be the same types of graph described in Step 202.”, [19:12-16] “As the network evolves due to new clients visiting new Websites resulting in new links (or edges) being established among the existing nodes in the connectivity graph”; IP and IP-domain name reads on “entity type” and constructing graph implies that it inserts links between nodes.)
- restrict one or more nodes in the graph based on the heat of the first node. (Ranjan [5:63-67] “In one or more embodiments, certain device(s) (e.g., DNS filters (115)) within the computer network (110) may be configured to sanction (e.g., passing or blocking) network traffic (e.g., DNS queries, not shown) based on information from the malicious node classification tool (120)”; “blocking” reads on “restricting” and malicious node classification tool detects the risky node)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris with labeling function of Ranjan to achieve efficient classification and deliver higher performance in detecting a risk of fraud (Ranjan [Section 3]) 
Harris and Ranjan do not distinctly disclose:
- spread heat, by the GPU, from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node; 
- fade, by the GPU, the heat of the first node based on one or more conditions; 
However, Vlasselaer teaches:
- spread heat, by the GPU, from the existing node to the first node, wherein the heat corresponds to a classification attribute, and wherein an amount of the heat spread is based on a weight assigned to the edge connecting the first node with the existing node; (Vlasselaer [3.3] “The bipartite graph allow to spread fraudulent influence through the network and define an exposure score for each company and resource. As such, each company can be analyzed based on its own exposure score and the links to high- and low-risk resources. … In general, the Personalized PageRank algorithm computes an exposure score for each node which depends on (a) the exposure scores of the node’s neighborhood”, [3.4] “We also derive the weighted mean of the first-order neighbors’ exposure scores, weighing the impact of each node’s exposure score by the edge weight.”; “fraudulent influence” is one of the “classification attribute” and reads on “heat”)
- fade, by the GPU, the heat of the first node based on one or more conditions;  (Vlasselaer [3.2] “The value of the decay constant γ indicates the rate at which past information declines, and is chosen (by mutual agreement with the experts) such that only limited past information is taken into account”; “decay” reads on “fading”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system of Harris and Ranjan with influence propagation of Vlasselaer to get higher accuracy in calculating exposure score and more precise output for future fraud detection (Vlasselaer [3.3]) 
Harris, Ranjan and Vlasselaer do not distinctly disclose:
- adjust, by the machine learning engine, the feature vector based on an emerging pattern detected in the incoming transaction data
	However, Yates teaches
- adjust, by the machine learning engine, the feature vector based on an emerging pattern detected in the incoming transaction data (Yates [0082] “The model trainer 270 may test the addition and removal of each feature by training the predictive model 280 with the modified features and determining whether the output from the predictive model 280 is accurate (e.g., within an accuracy measure).”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include feature selection as taught by Yates to acquire the most relevant feature sets thereby improving accuracy of the learning model. (Yates [0059] “the features being variables deemed potentially relevant to the generation of the combination score.” [0061] “The combination score generator 250 applies the machine learning model to the feature vectors of the validation set to quantify the accuracy of the model.”)

Claims 9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Ranjan in view of  Vlasselaer, further in view of Yates as shown above and further in view of Cordes et al. (US 2019/0156655 A1).

Regarding Claim 9
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 1 as cited above, but does not distinctly disclose:
- wherein the heat of the first node is one of: low, medium, and high
However, Cordes teaches:
- wherein the heat of the first node is one of: low, medium, and high (Cordes [0046] “Further to this example, the deep learning system might generate a risk score in a range of 0-100, meaning a score of zero is considered very safe (e.g., totally within all norms, perhaps the user is a home) and a score of one hundred is considered imminent life-threatening danger (such as currently under physical attack). The low risk threshold could be 30, the medium risk threshold could be 45 and the high-risk threshold could be 60.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include risk classification as taught by Cordes to process and rank the data accordingly and to respond to a situation effectively.(Cordes [0021]) 

Regarding Claim 17
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 14 as cited above, but does not distinctly disclose:
- wherein the heat of the first node is one of: low, medium, and high
However, Cordes teaches:
- wherein the heat of the first node is one of: low, medium, and high (Cordes [0046] “Further to this example, the deep learning system might generate a risk score in a range of 0-100, meaning a score of zero is considered very safe (e.g., totally within all norms, perhaps the user is a home) and a score of one hundred is considered imminent life-threatening danger (such as currently under physical attack). The low risk threshold could be 30, the medium risk threshold could be 45 and the high-risk threshold could be 60.”; “a risk score” reads on “heat”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, 

Regarding Claim 18
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 14 as cited above, but does not distinctly disclose:
- wherein the heat is a numeric value within a predetermined range
However, Cordes teaches:
- wherein the heat is a numeric value within a predetermined range (Cordes [0046] “Further to this example, the deep learning system might generate a risk score in a range of 0-100, meaning a score of zero is considered very safe (e.g., totally within all norms, perhaps the user is a home) and a score of one hundred is considered imminent life-threatening danger (such as currently under physical attack). The low risk threshold could be 30, the medium risk threshold could be 45 and the high-risk threshold could be 60.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include risk classification as taught by Cordes process and rank the data accordingly and to respond to a situation effectively. (Cordes [Abstract])

Regarding Claim 20
Harris as modified by Ranjan, Vlasselaer and Yates teaches all of the limitations of claim 19 as cited above and Ranjan further teaches
Ranjan [11:40-46] “the historical network data is analyzed by (1) constructing a graph having nodes representing all IP addresses observed in the historical network data and edges representing communication between pairs of such IP addresses and (2) analyzing the graph to determine the values of the feature corresponding to the IP addresses.”; “historical network data” reads on “historical transaction data”)
	Harris as modified by Ranjan, Vlasselaer and Yates does not distinctly disclose:
-  wherein the heat is a numeric value within a predetermined range.
However, Cordes teaches:
- wherein the heat is a numeric value within a predetermined range (Cordes [0046] “Further to this example, the deep learning system might generate a risk score in a range of 0-100, meaning a score of zero is considered very safe (e.g., totally within all norms, perhaps the user is a home) and a score of one hundred is considered imminent life-threatening danger (such as currently under physical attack). The low risk threshold could be 30, the medium risk threshold could be 45 and the high-risk threshold could be 60.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine autonomous learning system as taught by Harris, Ranjan and Vlasselaer to include risk classification as taught by Cordes to process the data accordingly (Cordes [Abstract])
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129